Per Curiam,
This action was originally brought in the name of “ J. H. Thompson, agent.” After the case came into the court below by appeal from the judgment of the alderman the record was properly amended by substituting the name of Thompson’s prinr cipal, “ Anton Lutz,” as plaintiff.
The controlling question was one of fact, viz: whether by verbal agreement between the parties, the lease in question was extended for another year, as alleged hy the defendant ? That question was fairly and impartially submitted to the jury by the learned trial judge, in a clear, accurate and fully adequate charge; and by their verdict, the jury impliedly found that *545there was no agreement to extend the lease. That was practically conclusive against the defendant, because the basis of his defense was the alleged agreement to extend, etc.
We find no error in either of the learned judge’s rulings on questions of evidence or in his instructions to the jury. There is nothing in either of the specifications of error that requires discussion.
Judgment affirmed.